Name: Commission Regulation (EEC) No 1941/82 of 19 July 1982 providing for the levying of an amount equal to the accession compensatory amount on certain exports made under a tendering procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 82 Official Journal of the European Communities No L 211 / 17 COMMISSION REGULATION (EEC) No 1941 /82 of 19 July 1982 providing for the levying of an amount equal to the accession compensatory amount on certain exports made under a tendering procedure advantageous buying prices to escape payment of the abovementioned amounts, it would breach the prin ­ ciple of equal treatment of Community exporters and hence impair the proper operation of the common organization of the market ; whereas the situation should therefore be remedied by levying amounts equal to the accession compensatory amounts on the exports in question ; whereas levying of these amounts was anticipated by the trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1 /81 of 1 January 1981 laying down general rules for the system of accession compensatory amounts for cereals ('), and in particular Article 8 ( 1 ) (c ) thereof, Whereas, under Article 7 of Regulation (EEC) No 1 /81 , provision may be made for the levying of an amount, not exceeding the accession compensatory amount, on exports from Greece to non-member countries of products for which an accession compen ­ satory amount to be deducted from the refund has been fixed, in cases where no export refund has in fact been fixed ; Whereas tenders accepted between 17 March and 31 May 1982 under the tendering procedure opened by Commission Decision 82/ 173/EEC (2) in respect of the export of durum wheat held by the Greek intervention agency, anticipated payment of the accession compen ­ satory amount although export refunds for durum wheat had not been fixed since 26 March 1982 and no provision had been made for levying the said compen ­ satory amount ; Whereas, since the situation as indicated above would enable operators who had already benefited from very HAS ADOPTED THIS REGULATION : Article 1 An amount of 23-20 ECU per tonne shall be levied on durum wheat exported under the tendering procedure opened by Decision 82/ 173/EEC . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to customs export formalities completed before 1 August 1982 for durum wheat on the basis of tenders for export accepted between 17 March and 31 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982. For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 1 , 1 . 1 . 1981 , p . 1 . 2 OJ No L 78 , 24 . 3 . 1982, p . 25 .